Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Response to Arguments
The arguments/remarks filed by the applicant on 04/13/2022 have been fully considered and are responded in the following.
Applicant's amendments to the claims overcome the Drawings objections and 35 USC §103 rejection previously set forth in the Final Office Action mailed 02/15/2022.
Applicant's arguments with respect to previous 35 U.S.C. 103 rejection for claims 1-19 have been fully considered and in light of applicant’s amendments are persuasive. All previous rejections and objections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent of record:
Kathy A. Wojtalewicz on behalf of the attorney of record David Johnson on Thursday May 19, 2022.
See attached “Supplemental Amendment”.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 11. The closest prior art of record:
Campagna et al. (US 20160323110 A1), claim 8 recites “creating a new version of a structured collection of information of a cryptographic domain, the new version created to: be different from a previous version of the structured collection; be verifiable as a valid successor to the previous version; and specify a new set of quorum rules, the new set of quorum rules defining one or more conditions to be fulfilled by a plurality of operators as conditions precedent to update the structured collection; providing the new version to the plurality of operators; obtaining digital signatures corresponding to the new version; and as a result of the digital signatures obtained fulfilling the one or more conditions defined by a previous set of quorum rules specified by the previous version, causing the new version to replace the previous version.”. Additionally, dependent claim 11 recites “wherein the structured collection of information is a domain trust”
The prior art cited above do not disclose the entire limitation of independent claim 1 “deactivating the first version of the trust chain subsequent to determining that the one or more entities have migrated to the second version of the trust chain or after a predefined period after creating the second version of the trust chain.” as cited in the application. The other independent claim(s) might have slight variations in verbiage but essentially recite similar claim scope and elements.

This limitation in conjunction with all the other limitations in claims 1 and 11 neither are anticipated nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1 and 11 contain allowable subject matter along with claims 2-10 and 12-19 based on their dependency on claims 1 and 11 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493          

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493